Appeals from a judgment of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered August 19, 2004. The judgment granted the motion of defendant Ruth Heintz, individually and as administrator/executor of the estate of Dennis Heintz, deceased, for summary judgment dismissing the complaints and all cross claims against her.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.